Citation Nr: 0843399	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-38 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bilateral maxillary sinusitis with nasal polyps.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for his bilateral maxillary sinusitis.  The 
veteran subsequently initiated and perfected an appeal of 
this determination.  In April 2008, he testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  A 
transcript of that hearing has been associated with the 
record on appeal.

During the course of this appeal, the veteran has been 
awarded an increased rating, to 30 percent, for his service-
connected sinusitis.  However, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter 
remains in appellate status.  

The veteran has also been awarded a temporary total rating 
under 38 C.F.R. § 4.30 from June 20, 2005, to July 31, 2005, 
for convalescence purposes following surgery for his 
sinusitis.  His schedular rating of 30 percent was restored 
effective August 1, 2005.  As the veteran has not contested 
the effective dates of his temporary total rating, no issues 
related to his temporary total rating are before the Board.  


FINDING OF FACT

The veteran's bilateral maxillary sinusitis with nasal polyps 
results in near constant sinusitis, with headaches, pain, and 
tenderness of the sinuses.  



CONCLUSION OF LAW

The criteria for the award of a disability rating of 50 
percent and no higher for bilateral maxillary sinusitis with 
nasal polyps have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6513 
(2008) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
bilateral maxillary sinusitis should be assigned a disability 
rating higher than the currently assigned 30 percent rating.  
As a preliminary matter, the Board must discuss whether VA 
satisfied its duty to notify and assist under the Veterans 
Claims Assistance Act of 2000 (VCAA) describes.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.  

The present appeal arises out of a July 2003 claim from the 
veteran in which he sought an increase in compensation for 
his service-connected disability.  In a September 2003 
letter, as well as subsequent communications, the veteran was 
advised of what kind of information and evidence was needed 
to substantiate such a claim.  He was asked to submit medical 
evidence, dates of treatment, lay statements from family and 
friends, etc.  He was told to send any medical reports he 
had, and that VA would assist him in obtaining medical 
reports if he completed authorization forms.  He was asked to 
send any evidence in his possession that pertains to his 
claim.  An attachment to the letter described what the 
evidence must show for entitlement to an increased rating.  
Subsequent letters further notified the veteran of the 
evidence required to substantiate his claim, as well as the 
criteria under which his claim would be evaluated.  

Additionally, a August 2007 letter explained how VA assigns 
disability ratings and effective dates.  These communications 
from VA informed the veteran that the impact of the 
disability on his employment would be considered in 
determining a disability rating.  The letter also indicated 
that examples of evidence that affect how VA assigns a 
disability rating includes statements from employers as to 
job performance, and statements from other people who may 
have witnessed how the veteran's disability symptoms have 
affected him.  The Board finds that these statements 
essentially informed the veteran that information on how his 
disability affected his daily life would be considered in 
assigning his disability rating.

In the present case, while the initial September 2003 notice 
letter failed to provide notice of the general criteria for 
an increased rating, the Board finds this error was corrected 
by subsequent VA actions, particularly the August 2007 
letter.  The Court has held that if compliant VCAA notice is 
not provided prior to VA's initial decision on the claim, 
this timing defect may be cured by providing adequate notice 
and readjudicating the issue on appeal.  See Pickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006); see also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As 
explained in detail in the paragraphs above, these documents, 
notified the veteran not only of the type of evidence needed 
to establish entitlement to a higher disability rating, but 
also set forth the types of medical and lay evidence that the 
claimant could submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to the benefit 
sought.  The documents also explained the type of evidence 
that VA would consider in rendering its decision.  Finally, 
readjudication was afforded the veteran in as recently as 
January 2008, at which time a supplemental statement of the 
case was afforded him.  For the above reasons, the Board 
finds that VA satisfied the duty to notify under the VCAA in 
this case.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

To the extent that failure to provide notice compliant with 
Vazquez-Flores constitutes error, the Board finds that the 
error was harmless.  The August 2007 letter and the Statement 
of the Case and various Supplemental Statements of the Case 
have provided actual notice to the claimant of the Diagnostic 
Code at issue, what the claimant must show for an increased 
rating, and what the effect on his daily life is.  In 
addition, the veteran's representative at the hearing in 
April 2008 demonstrated that he had actual knowledge of the 
diagnostic code at issue and knew what needed to be shown for 
an increased rating.

The Board also finds that all necessary development has been 
accomplished and that the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A(a) and 38 C.F.R. § 3.159(a).  The RO has 
obtained all identified private and VA outpatient treatment 
records.  Relevant records from the Social Security 
Administration have also been obtained.  Moreover, the 
veteran was afforded VA examinations in October 2003, 
February 2005, and February 2007, as discussed in greater 
detail below.  While the veteran did submit new evidence 
directly to the Board in April 2008, without RO 
consideration, he also signed a waiver of agency of original 
jurisdiction review of this evidence, negating a need to 
remand the appeal to the RO.  See 38 C.F.R. § 20.1304(c) 
(2008).  Additionally, the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  

The veteran seeks a disability rating in excess of 30 percent 
for his bilateral maxillary sinusitis.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2008).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2008).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the U.S. Court of Appeals for Veterans Claims (Court) 
held that staged ratings are also appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  The 
Board will consider whether staged ratings are appropriate to 
the pending appeal.  

The veteran currently has a 30 percent rating under 
Diagnostic Code 6513, for chronic maxillary sinusitis.  The 
general rating criteria for sinusitis (Diagnostic Codes 6510-
14) provides a 30 percent rating for three or more 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent rating is warranted for chronic 
osteomyelitis following radical surgery or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinuses, and purulent discharge or crusting after 
repeated surgeries.  A 50 percent evaluation is the highest 
schedular rating for sinusitis.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2008).  

Upon receipt of the veteran's claim, an October 2003 VA 
medical examination was afforded the veteran.  He reported 
interference with his breathing resulting from his sinusitis, 
as well as a green and yellow purulent discharge.  Dyspnea at 
rest and with exertion was also reported.  He used Flonase 
puffs twice a day to address these symptoms.  Frequent sinus 
infections, requiring antibiotics, were reported.  However, 
he denied any periods of incapacitation in the past 12 
months.  On physical examination, the veteran's right nasal 
passage was open, with slight obstruction of the left nasal 
passage and occlusion due to a nasal polyp.  The sinuses were 
nontender to palpation.  X-rays confirmed maxillary 
sinusitis.  The diagnoses were nasal polyps, allergic 
rhinitis, and chronic maxillary sinusitis.  

Another VA examination was afforded the veteran in February 
2005, at which time his history of chronic sinusitis and 
nasal polyps requiring surgical correction was noted.  He was 
noted to have been seen on a frequent basis at the VA ENT 
Clinic for his sinusitis and nasal polyps.  Symptoms included 
interference with breathing, purulent discharge, and dyspnea 
at rest and exertion.  On physical examination, almost total 
occlusion of the left nasal passage was observed secondary to 
nasal polyps.  The right side was clear.  Chronic sinusitis 
was confirmed via CT scan.  The diagnoses included chronic 
sinusitis, allergic rhinitis, and nasal polyposis.  

The veteran was next examined by a VA examiner in February 
2007.  A history of nine nasal surgeries over the past 26 
years, the most recent in June 2006, was noted.  The veteran 
reported interference with breathing through his nose and 
purulent discharge, but denied dyspnea on rest or exertion 
and interference with speech.  His maxillary sinuses have 
been chronically infected on an intermittent basis since 
service.  Aside from his surgeries, he reported requiring 
antibiotics and bedrest on a frequent basis.  On physical 
examination, a nasal polyp was visible in the left middle 
turbinate, without obstruction of the nasal airway.  
Tenderness was reported over the left maxillary sinus.  No 
purulence or crusting was observed.  A January 2006 CT scan 
was reviewed, which showed partial resection of nasal polyps 
along the left side, with minimal residual polypoid disease 
still evident.  The final impression was of maxillary 
sinusitis, chronic active, and nasal polyposis, post-
operative polypectomy with recurrent disease.  

The veteran has also received frequent VA outpatient 
treatment at his local VA medical center.  VA clinical 
records indicate he has sought treatment on a regular basis 
for sinusitis and related symptomatology.  He has attributed 
headaches and facial pain to his sinus infections, and has 
been given antibiotics on a frequent basis for recurrent 
infections.  He has also been given allergy shots and a nasal 
steroid spray to treat his sinusitis.  A polypectomy was 
afforded him in June 2005, without complications.  On follow-
up in October 2005, he had a good nasal airway, without 
purulence in the nasal passages.  In the past 12 months, the 
veteran has been treated on two occasions for acute sinus 
infections, with good response to antibiotics.  He continued 
to use nasal steroid spray the remainder of the time for his 
symptoms.  

After considering the totality of the record, the Board finds 
the evidence to support the award of a disability rating of 
50 percent for the veteran's sinusitis.  According to his 
testimony, he has experienced nine surgeries since service 
connection was granted in 1984, including two such operations 
during the pendency of this appeal.  His claims file also 
reveals significant treatment for recurrent sinusitis which 
has been characterized by several examiners as both chronic 
and active.  The veteran has reported headaches, pain, and 
tenderness of the sinuses resulting from his sinusitis.  In 
light of these facts, the evidence is at least in equipoise, 
in which case a disability rating of 50 percent for the 
veteran's bilateral maxillary sinusitis with nasal polyps is 
warranted.  When there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

However, the preponderance of the evidence is against a 
disability rating in excess of 50 percent for this 
disability.  As noted above, a 50 percent rating is the 
highest schedular evaluation available under Diagnostic Code 
6513.  Review of the ratings code in light of the medical 
evidence does not indicate another diagnostic code which 
would warrant a higher schedular rating for the current 
impairment resulting from the veteran's sinus disability.  
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran.  The evidence discussed 
herein does not show that the service connected disability at 
issue presents such an unusual or exceptional disability 
picture as to render impractical the application of the 
regular schedular standards.  In particular, the veteran's 
sinusitis has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  While the veteran has been 
found disabled by the Social Security Administration, that 
finding was based primarily on medical evidence of severe 
degenerative joint disease of the left knee, and not his 
chronic sinusitis.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the evidence supports a disability rating of 
50 percent and no higher for bilateral maxillary sinusitis 
with nasal polyps.  As a preponderance of the evidence is 
against the award of a disability rating in excess of 50 
percent, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating of 50 percent for 
bilateral maxillary sinusitis with nasal polyps is granted.  




____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


